United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TENNESSEE VALLEY HEALTH CARE
SYSTEM, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-269
Issued: June 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2011 appellant filed a timely appeal of an August 30, 2011 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than three percent impairment of the left arm, for
which he received a schedule award.
On appeal, appellant contends that the medical evidence of record is sufficient to
establish greater than three percent impairment. He further contends that the medical opinion of
an OWCP medical adviser is not entitled to be the weight of medical evidence since he was
neither examined nor treated by the physician.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a January 12, 2012 decision, the
Board affirmed an OWCP March 9, 2011 decision which found that appellant failed to establish
that he was entitled to 16 hours of wage-loss compensation on January 7, 10, 12 and 21, 2011
due to home physical therapy causally related to his accepted employment injury. The facts of
the case as set forth in the Board’s prior decision are incorporated herein by reference. The facts
and the history relevant to the present appeal are hereafter set forth.
OWCP accepted that on March 4, 2010 appellant, then a 39-year-old police officer
instructor, sustained an acromioclavicular (ACL) sprain of the left shoulder while training at the
employing establishment’s law enforcement training center. It authorized left shoulder
arthroscopic release surgeries on August 4 and December 22, 2010 by Dr. J. Michael Kioschos,
an attending Board-certified orthopedic surgeon.
On June 16, 2011 appellant filed a claim for a schedule award.
In a June 9, 2011 medical report, Dr. Kioschos stated that appellant was six months post
left shoulder arthroscopic intracapsular and extracapsular release and debridement. Appellant
was a little stronger than his last visit but still had limitations. He had successfully handcuffed
an individual the prior day at the employing establishment but experienced pain. On physical
examination, Dr. Kioschos reported near symmetric cuff strength. Active elevation was variable
depending on the plane of elevation. External rotation was also variable. Dr. Kioschos advised
that appellant was status post left subacromial decompression, distal clavicle excision and
superior labrum anterior and posterior (SLAP) repair. He reached maximum medical
improvement on the date of examination. Appellant could return to his regular work duties
without restrictions. Dr. Kioschos determined that he had five percent impairment of the left arm
or three percent impairment of the whole person based on the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
On June 22, 2011 Dr. Howard P. Hogshead, an OWCP medical adviser Board-certified in
orthopedic surgery, reviewed the medical record and appellant’s August and December 2010 left
shoulder surgeries. He advised that appellant reached maximum medical improvement on
June 9, 2011. Dr. Hogshead stated that Dr. Kioschos failed to provide an explanation for his
opinion that appellant had five percent impairment of the left upper extremity. He noted that the
sixth edition of the A.M.A., Guides recommended that only one condition in a region could be
used for impairment. This would clearly be the ACL strain which would be used in appellant’s
best interest. Dr. Hogshead utilized the Shoulder Regional Grid, Table 15-5, A.M.A., Guides
403 and determined that appellant had a class 1 impairment with a grade C default value of three
percent. He assessed a grade 1 modifier each for Functional History (GMFH)3 and Physical
Examination (GMPE).4 Dr. Hogshead noted that a grade modifier for Clinical Studies (GMCS)
was not applicable based on appellant’s surgeries. He determined that the net adjustment for the

2

Docket No. 11-1159 (issued January 12, 2012).

3

A.M.A., Guides 406, Table 15-7.

4

Id. at 408, Table 15-8.

2

above modifiers equaled zero. Dr. Hogshead concluded that appellant had three percent
impairment of the left upper extremity.
By letter dated July 25, 2011, OWCP requested that Dr. Kioschos submit a report as to
when appellant attained maximum medical improvement and a detailed description of the
impairment and a schedule award rating according to the sixth edition of the A.M.A., Guides.
OWCP received duplicate copies of Dr. Kioschos’ December 22, 2010 and June 9, 2011
reports.
In an August 30, 2011 decision, OWCP granted appellant a schedule award for three
percent impairment of the left upper extremity. The award ran for the period June 10 to
August 4, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.7 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.8 For decisions issued after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued after May 1, 2009, the sixth edition will be used.10
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.11 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).12
ANALYSIS
OWCP accepted appellant’s claim for a left shoulder sprain. On August 30, 2011
appellant received a schedule award for three percent impairment of the left upper extremity.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Ausbon N. Johnson, 50 ECAB 304 (1999).

8

Supra note 6.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

Id. at Chapter 3.700, Exhibit 1 (January 2010).

11

A.M.A., Guides 494-531.

12

Id. at 521.

3

The Board finds that he did not meet his burden of proof to establish that he sustained greater
impairment.
On June 9, 2011 appellant’s attending physician, Dr. Kioschos, opined that appellant had
reached maximum medical improvement. He based his opinion on findings of near symmetric
cuff strength and variable active elevation and external rotation. Dr. Kioschos determined that
appellant had five percent impairment of the left upper extremity and three percent impairment
of the whole person under the sixth edition of the A.M.A., Guides. He concluded that appellant
could return to his regular work duties with no restrictions. The Board finds that this report is
not sufficient to constitute the weight of the medical opinion evidence for schedule award
purposes as Dr. Kioschos did not explain his finding with reference to tables in the sixth edition
of the A.M.A., Guides. Further, the Board notes that FECA does not authorize schedule awards
for loss of use of the body as a whole.13
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its OWCP medical adviser to apply the A.M.A., Guides to the findings of the attending
physician.14 Dr. Hogshead, the medical adviser, reviewed the medical record and found that
appellant had three percent impairment of the left upper extremity.15 He also found that
appellant reached maximum medical improvement on June 9, 2011. Dr. Hogshead correctly
stated that Dr. Kioschos failed to provide an explanation for his opinion that appellant had five
percent impairment of the left upper extremity. He utilized the Shoulder Regional Grid, Table
15-5, A.M.A., Guides 403 and determined that appellant had a class 1 impairment with a grade C
default value of three percent. Dr. Hogshead found a grade 1 modifier for functional history and
physical examination. He stated that a grade modifier for clinical studies was not applicable.
Utilizing the net adjustment formula discussed above, Dr. Hogshead found that GMFH-CDX +
GMPE-CDX or (1-1) + (1-1) = zero. As there was no net adjustment he opined that appellant
had three percent impairment of the left upper extremity.
The Board finds that Dr. Hogshead properly applied the sixth edition of the A.M.A.,
Guides to the clinical findings of Dr. Kioschos, to rate impairment of appellant’s left upper
extremity. The weight of medical evidence rests with his opinion and establishes the extent of
permanent impairment in this case.
On appeal, appellant asserted that he had more than three percent impairment of his left
upper extremity. The issue in this claim is medical in nature and must be resolved by the
submission of probative medical evidence.16 Appellant did not submit sufficiently rationalized
medical evidence addressing the extent of his permanent impairment. Dr. Kioschos’ report
failed to provide an explanation for his five percent left upper extremity impairment rating under
13

D.A., Docket No. 10-2172 (issued August 3, 2011); J.Q., 59 ECAB 366 (2008).

14

J.B., Docket No. 09-2191 (issued May 14, 2010); see also A.M.A., Guides 521.

15

The Board notes that it is appropriate for an OWCP medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, supra note 7,
Chapter 3.700.3 (January 2010).
16

See Jaja K. Asaramo, 55 ECAB 200, 206 (2004).

4

the sixth edition of the A.M.A., Guides. As stated, the whole person impairment rating is not
allowed for a schedule award under FECA.17 Dr. Hogshead provided a left upper extremity
impairment rating in conformance with the A.M.A., Guides and based on Dr. Kioschos’ findings.
His report is sufficient to establish that appellant had no more than three percent impairment of
the left upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than three percent
impairment of the left upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See cases cited, supra note 11.

5

